Dismissed and Memorandum Opinion filed October 1, 2009.
 
mIn The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00797-CR
____________
 
ELJOHARA YINESSA MCNEAL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 1118958
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a “guilty” plea to murder.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on July 21, 2009, to confinement for 20 years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal.    




Because appellant entered a plea of guilty pursuant to a plea
bargain and the punishment assessed did not exceed the punishment recommended
by the prosecutor, appellant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2), Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App.
2003).  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b)